Opinión disidente del
Juez Asociado Señor Díaz Cruz a la que se une el Juez Presidente Señor Trías Monge.
La reconsideración parcial y trunca lesiona el derecho de la financiera Caguas Federal que surge claro tanto de los *556documentos contractuales, como de las determinaciones del tribunal de instancia, que no han sido impugnadas. La par-tida de $36,818.36 por concepto de “retenido” —que se ordena ahora entregar por Caguas Federal a Excelsior— no era cuantía líquida al tiempo de acordarse la cesión y su entrega a Excelsior quedó específicamente sujeta a la misma condición suspensiva del contrato original de finan-ciamiento con la constructora Costa Este, a saber: no habría liquidación hasta que no se entregaran las casas, termina-das y con permiso de uso. La cesión de sobrantes se efectuó entre Costa Este y Excelsior; el banco simplemente se dio por enterado; no hubo variación, ni mucho menos novación del contrato. Simple y llanamente Excelsior se subrogó por Costa Este a los fines del derecho que pudiera tener ésta al retenido.
La realidad contractual está recogida en las determina-ciones de la sala de instancia:
13. El convenio de financiamiento entre “Caguas Federal” y “Costa Este” disponía que el retenido del 10% no era líquido ni exigible hasta tanto “Costa Este” obtuviera los permisos de uso de las viviendas construidas.
14. “Caguas Federal” firmó el documento de fecha 31 de diciembre de 1976 dándose por notificado y para hacer cum-plir lo dispuesto en cuanto a la cesión a “Excelsior” del sobrante y el retenido y a entregar a “Excelsior” aquello que resultara líquido y exigible una vez se finalizaran las obras de construcción, se obtuvieran los permisos de uso y se firmen las escrituras de venta de las propiedades.
21. “Caguas Federal” no es responsable por las sumas adeudadas por “Costa Este” a “Excelsior” ya que al incumplir “Costa Este” con el contrato de financiamiento con “Caguas Federal” y no producir los permisos de usos ni firmarse las escrituras de venta de las propiedades, el retenido de “Costa Este” en poder de “Caguas Federal” si alguno, no se convirtió *557en líquido ni exigible siendo éste utilizado para el pago de los guardias de seguridad en protección del proyecto hasta que el “Caguas Federal” ejecutó el mismo.
La realización de las casas fue siempre condición previa a la liquidación de sobrantes o retenidos, y como tal con-dición, elemento esencial de la voluntad de las partes en orden a la efectividad del contrato. Henna et al. v. Saurí y Subirá, 22 D.P.R. 836, 845-846 (1915).
Al estimar en parte la moción de reconsideración de la recurrida Caguas Federal Savings, insiste la mayoría en el error original de considerar variación o novación de con-trato el hecho simple de darse dicha financiera por notifi-cada de un acuerdo entre la dueña y deudora hipotecaria Costa Este Development y su contratista Excelsior Construction en la que aquélla cede a éste sobrantes ilíquidos retenidos por el Caguas Federal a Costa Este según los términos del contrato de financiamiento, y en el cual se ratifica el pacto original de que no habría desembolsos de dicho retenido hasta llegado el momento de cierre y venta progresiva de las unidades de vivienda. Excelsior se adhiere y somete expresamente a esta condición en el texto mismo del citado convenio sobre cesión a su favor por Costa Este. Basta con leer el documento, según lo destacamos en nuestra opinión disidente en Excelsior Constr. v. Costa Este Develop., 110 D.P.R. 462, 466 (1980). La letra del convenio no autoriza a romper la integridad de lo acordado y liberar la partida de $36,818.36 de la condición suspensiva de venta y cierre. Y aun cuando faltara la expresa sumisión a la con-dición suspensiva de cierre y entrega de casas, elevar la conformidad del acreedor con la cesión de pagos, a novación de contrato es contrario a la norma jurídica ordenada en el Art. 1158 C.C.: “[p]ara que una obligación quede extinguida por otra que la substituya, es preciso que así se declare terminantemente, o que la antigua y la nueva sean de todo punto incompatibles.”
La reconsideración debe ser completa y confirmarse la sentencia recurrida.